DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 09/20/2021 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tumm, Registration No. 36,328, Attorney of Record, on 02/11/2022.

The application has been amended as follows:

1.	(Currently Amended) A method of automatically determining an imaging protocol, the method comprising:

	determining, via a controller and based on the scan request and a type of imaging device to be used, an imaging protocol that includes a field-of-view; 
	automatically setting the field-of-view based on the type of imaging device to be used and the region-of-interest definition, wherein the field-of-view includes at least one selected from a group consisting of a field-of-view size and a field-of-view position; and
	performing, via an imaging device of the type of imaging device to be used, a scan of a patient based on the imaging protocol.

2.	(Previously Presented) The method of claim 1, wherein the region-of-interest definition includes at least one selected from a group consisting of a single tooth, a range of teeth, a jaw, both jaws, and a whole dentition and temporomandibular joint (TMJ).

3.	(Cancelled) 

4.	(Original) The method of claim 1, wherein the user-interface is located at a first location.

5.	(Original) The method of claim 4, wherein the imaging device is located at a second location.



7.	(Original) The method of claim 1, further comprising receiving a patient selection.

8.	(Original) The method of claim 7, wherein the step of receiving the patient selection is performed via a second user-interface.

9.	(Original) The method of claim 8, wherein the user-interface and the second user-interface are the same.

10.	(Cancelled).

11.	(Cancelled). 

12.	(Cancelled). 

13.	(Previously Presented) The method of claim 1, wherein the step of determining, via the controller, the imaging protocol based on the scan request includes determining at least one selected from a group consisting of an image parameter and a technique factor.

14.	(Cancelled) 

15.	(Previously Presented) The method of claim 1, wherein the region-of-interest definition includes at least one selected from a group consisting of a name of a tooth, a number of a tooth, a selection from a list, and an input from a user.

 
16.	(Currently Amended) An imaging system comprising:
	a user-interface; 
	a controller including a processor and a memory, the controller configured to
receive, from the user-interface, a dental imaging scan request including a region-of-interest definition and a modality selection, and 
determine an imaging protocol that includes a field-of-view, the determination based on the scan request and a type of imaging device to be used; 
automatically set the field-of-view based on the type of imaging device to be used and the region-of-interest definition, wherein the field-of-view includes at least one selected from a group consisting of a field-of-view size and a field-of-view position; and
an imaging device of the type of imaging device to be used configured to perform a scan of a patient based on the imaging protocol.

17.	(Previously Presented) The imaging system of claim 16, wherein the region-of-interest definition including at least one selected from a group consisting of a single 

18.	(Cancelled) 

19.	(Original) The imaging system of claim 16, wherein the user-interface is located at a first location.

20.	(Original) The imaging system of claim 19, wherein the imaging device is located at a second location.

21.	(Original) The imaging system of claim 16, further comprising a network configured to provide a connection between the user-interface, controller, and imaging device.

22.	(Original) The imaging system of claim 16, wherein the controller is further configured to receive a patient selection.

23.	(Original) The imaging system of claim 22, further comprising a second user-interface configured to receive the patient selection.

24.	(Cancelled).



26.	(Cancelled).

27.	(Previously Presented) The imaging system of claim 16, wherein the controller determining the imaging protocol based on the scan request includes determining at least one selected from a group consisting of an image parameter and a technique factor.

28.	(Cancelled) 

29.	(Previously Presented) The imaging system of claim 16, wherein the region-of-interest definition includes at least one selected from a group consisting of a name of a tooth, a number of a tooth, a selection from a list, and an input from a user.

30.	(Previously Presented) The method of claim 1, wherein the field-of-view is automatically set using a mapping table.

31.	(Previously Presented) The method of claim 1, wherein the user-interface includes a worklist having patient identifying data and a modality selection.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 16 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Wollenweber et al. (US 2005/0267348A1) discloses automatically selecting an imaging protocol based on the received information, and performing an imaging scan of the patient using the automatically selected imaging protocol ([0005]; Fig. 3; [0020]-[0021]; Fig. 5, 508; paras [0035]-[0038]).
Sadakane et al. (US 2014/0126686 A1) discloses providing photographic region setting screen user interface to provide various mode selection ([0111]; Fig. 10, MSW; paras [0135]-[0136]; Fig. 11; [0146]-[0150]).
Raman et al (US 20180144823 A1) discloses determining the imaging protocol is based on a type of imaging device to be used (Fig. 2, 210, 212; [0040]; [0080]; [0068]).
Thus, independent claims 1 and 16 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-9, 13, 15-17, 19-23, 27 and 29-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143